Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "a large number of radio terminals" in claim 1 is a relative term which renders the claim indefinite.  The term "large number" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claims 2-7 are rejected for depending on the rejected claim 1.


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tuttle (US 2008/0191961 A1) in view of Judd et al (US 2004/0110469 A1), hereinafter Judd.
Regarding claim 1, Tuttle (Figure 1) teaches an antenna apparatus comprising a wall 14 partitioning a first space (outside space) and a second space (inside space); a base station 30 (external communication device is considered as a base station) installed in the first space; a radio terminal 40 installed in the second space; and a repeater 55 attached to the wall and repeating a communication radio wave between the base station and the radio terminal,
wherein the repeater includes a first antenna 24/25 provided on a side of the first space, a second antenna 22/23 provided on a side of the second space, and a transmission line (not 
	Tuttle does not explicitly mention a number of radio terminals installed inside the second space.
	Judd (para [0146]) teaches a repeater for wireless communication systems comprising an antenna 114b that produces a beam that can reach a plurality of users or a plurality of radio terminals.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the antenna apparatus of Tuttle that can communicate with a number of radio terminals installed inside the second space, as taught by Judd, doing so would enable communication with multiple radio terminals or users.
Regarding claim 2, as applied to claim 1, Tuttle (para [0022]) teaches that the first antenna 24 and the second antenna 22 are constituted of passive antennas.
Regarding claim 3, as applied to claim 1, Judd (para [0160]) teaches the configuration wherein the second antenna is provided in a plurality of sets, and the plurality of the second antennas are installed such that planes of polarization of the plurality of second antennas are different from each other.
Regarding claim 4, as applied to claim 1, Tuttle (para [0022]) teaches that the first antenna and the second antenna are passive antennas, Judd (para [0160]) teaches that the second antenna is provided in a plurality of sets.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the distance between the plurality of second antennas adjacent to each other to be separated by 1/4 wavelength of a communication frequency for optimum communication performance.
Regarding claim 5, as applied to claim 1, Tuttle/Judd teaches the claimed invention except explicitly mention that the transmission line has a filter function of reducing passage of unnecessary radio waves by combining members having portions with different values of impedance.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the transmission line to have a filter function for the purpose of impedance matching in order to achieve optimum antenna performance.
Regarding claim 6, as applied to claim 1, Tuttle (Figure 3, para [0012]) teaches that the transmission line is divided into two, and the transmission lines that are divided are connected by a connector 26.
Regarding claim 7, as applied to claim 1, Tuttle (para [0023] and claim 32) teaches that the second antenna is a circularly polarized antenna.



Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Black et al (US 2019/0289560) discloses a repeater for transmitting and receiving wireless signals through a wall.
Hormis et al (US 2020/0280127) discloses a repeater comprising a first array antennas and a second array antennas.
Raffaelli et al (US 2008/0200116) discloses a repeater having a plurality of antennas disposed on different planes.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/HOANG V NGUYEN/Primary Examiner, Art Unit 2845